FLETCHER, Chief Judge
(concurring in the result):
I concur with the conclusion reached by the majority. However, I do not believe that intermediate appellate courts or trial courts should be reversed on “gut reaction” alone.
The grounds on which I would reverse this case are found in two standards adopted by the American Bar Association to govern the conduct of the prosecutor and the trial judge in criminal proceedings. While I recognize that these standards are not controlling of their own force in any tribunal, nevertheless, they may be made part of the law where reason supports their inclusion. Because I believe that the standards governing the prosecutor’s argument to the jury1 and the trial judge’s supervision of the final argument to the jury2 properly modulate closing arguments, I would make them the law of the court-martial process.3
*131These standards governing closing arguments in a criminal case reflect the ultimate outcome of a case-by-case analysis of this issue in our law. The Court has long condemned arguments such as that detailed by the majority, United States v. Doctor, 7 U.S.C.M.A. 126, 21 C.M.R. 252 (1956);4 recently we have properly shifted the primary responsibility for precluding improper argument from the defense counsel to the trial judge. See United States v. Shamberger, 1 M.J. 377 (1976); United States v. Nelson, 1 M.J. 235 (1975). I would hold that this trial judge was under an affirmative duty to interrupt this improper argument, and sua sponte give the necessary cautionary instructions to the court members. United States v. Ryan, 21 U.S.C. M.A. 9, 44 C.M.R. 63 (1971); United States v. Davis, 47 C.M.R. 50 (A.C.M.R.1973). His failure to do so in the case sub judice requires reversal.

. ABA Standards, The Prosecution Function § 5.8 (1971):
Argument to the jury.
(a) The prosecutor may argue all reasonable inferences from evidence in the record. It is unprofessional conduct for the prosecutor intentionally to misstate the evidence or mislead the jury as to the inferences it may draw.
(b) It is unprofessional conduct for the prosecutor to express his personal belief or opinion as to the truth or falsity of any testimony or evidence or the guilt of the defendant.
(c) The prosecutor should not use arguments calculated to inflame the passions or prejudices of the jury.
(d) The prosecutor should refrain from argument which would divert the jury from its duty to decide the case on the evidence, by injecting issues broader than the guilt or innocence of the accused under the controlling law, or by making predictions of the consequences of the jury’s verdict. [Emphasis added.]


. ABA Standards, The Function of the Trial Judge § 5.10 (1972):
Final argument to the jury.
The trial judge should not permit counsel during the closing argument to the jury to
(i) express his personal opinions as to the truth or falsity of any testimony or evidence or the guilt or innocence of the defendant,
(ii) make arguments on the basis of matters outside the record, unless they are matters of common public knowledge or of which the court may take judicial notice, or
(iii) make arguments calculated to inflame the passions or prejudices of the jury. [Emphasis added.]


. Clearly the defense counsel is also subject to similar professional and legal guidelines in ABA Standards, The Defense Function § 7.8 (1971):
Argument to the jury.
(a) In closing argument to the jury the lawyer may argue all reasonable inferences from the evidence in the record. It is unprofessional conduct for a lawyer intentionally to misstate the evidence or mislead the jury as to the inferences it may draw.
(b) It is unprofessional conduct for a lawyer to express his personal belief or opinion in his client’s innocence or his personal belief or opinion in the truth or falsity of any testimony or evidence, or to attribute the crime to another person unless such an inference is warranted by the evidence.
(c) A lawyer should not make arguments calculated to inflame the passions or prejudices of the jury.
(d) A lawyer should refrain from argument which would divert the jury from its duty to decide the case on the evidence by injecting *131issues broader than the guilt or innocence of the accused under the controlling law or by making predictions of the consequences of the jury’s verdict.


. The majority action in effect severely limits, if not totally overrules, the standard enunciated in United States v. Doctor, 7 U.S.C.M.A. 126, 21 C.M.R. 252 (1956), for appellate evaluation of such argument.